Citation Nr: 0020023	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the post-operative residuals of a tear of the anterior 
cruciate ligament, and medial and lateral menisci of the left 
knee.

2.  Entitlement to a compensable evaluation for the post-
operative residuals of a left shoulder dislocation.

3.  Entitlement to an increased (compensable) evaluation for 
left ankle injury.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Review of the record indicates that in February 1998 the RO, 
inter alia, denied service connection for pes planus, loss of 
vision, seasonal allergic rhinitis and tinea cruris; and 
granted service connection and assigned a noncompensable 
evaluation for basilar skull fracture with cerebrospinal 
fluid leak, mechanical low back pain and degenerative joint 
disease, C-4 through C-7.  No notice of disagreement has been 
filed regarding these issues and they are not presently 
before the Board.

In May 1999 the RO denied service connection for bilateral 
hearing loss and disfiguring scars of the left shoulder and 
knee.  No notice of disagreement has been filed regarding 
these issues and they are not before the Board on this 
appeal.

The issue of entitlement to service connection for bilateral 
ankle disabilities will be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition the veteran's claims for an evaluation in excess 
of 10 percent for a left knee disability and a compensable 
evaluation for a left shoulder disability has been obtained.

2.  The veteran has full range of motion of the left knee 
with no instability or evidence of decreased function due to 
pain.

3.  The veteran has full range of motion of the left shoulder 
with no evidence of decreased function due to pain.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the post-operative residuals of a tear of the 
anterior cruciate ligament, and medial and lateral menisci of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5014, 5260, 5261 (1999).

2.  The criteria for a compensable evaluation the post-
operative residuals of a dislocation of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has presented 
well-grounded claims for increased evaluations for his 
service-connected disabilities, within the meaning of 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown , 8 Vet. App. 218, 224 (1995).

Increased evaluation claims generally

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in this case, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).


Entitlement to an evaluation in excess of 10 percent for the 
post-operative residuals of a tear of the anterior cruciate 
ligament, and medial and lateral 
menisci of the left knee.

Service medical records show that the veteran injured his 
left knee while participating in a search for a lost hiker in 
July 1995.  In August 1996 the veteran underwent left knee 
anterior cruciate ligament reconstruction surgery.  Post-
surgical follow-up notes show that recovery went well and 
that the veteran was able to begin running in October 1996.  
Physical Therapy/orthopedic notes from May 1997 are negative 
for effusion or joint pain.  Range of motion was from zero to 
140 degrees and Lachman and McMurray's tests were negative.  
Decreased quadriceps size was noted but with good strength.  
The assessment was status post left anterior cruciate 
ligament reconstruction, doing well.

The veteran was afforded a VA examination in January 1998.  
He complained of increased left knee pain with standing for 
long periods of time and some pain with kneeling.  He 
reported 100 percent of movement was retained and there was 
no joint instability.  When his knee did hurt the pain rated 
3 out of a scale of 10 with 10 being the worst and full range 
of motion was retained during exacerbation.  The veteran 
denied any lost time from work secondary to his knee injury.

Physical examination revealed essentially full and equal 
range of motion for the knees bilaterally.  The veteran was 
able to squat without difficulty.  The assessment was mild 
chondromalacia which appeared to be the residual of injury 
and surgical history as given by the veteran with mild pain, 
yet full range of motion and no residual joint instability.  
Left knee x-rays showed no evidence of complication of 
surgery and normal post-operative changes.

The veteran's left knee was examined again in May 1998 during 
a compensation and pension examination which focused on his 
scar.  Objectively, flexion of the knees was zero to 145 
degrees bilaterally and squatting and duckwalking were 
normal.  History given by the veteran showed that he was 
running six miles per day three times per week.  

Normal knee motion is from zero degrees extension to 140 
degrees flexion.  See 38 C.F.R. 4.71, Plate II (1999).  The 
veteran's left knee disability is rated as analogous to 
osteomalacia (Diagnostic Code 5014), which is rated on the 
basis of limitation of motion of affected parts.  Limitation 
of motion of the knee is rated as follows: with flexion 
limited to 60 degrees, or extension limited 5 degrees, a 
noncompensable rating is assigned.  With flexion limited to 
45 degrees, or extension limited to 10 degrees, a 10 percent 
rating is assigned.  When flexion is limited to 30 degrees, 
or extension is limited to 15 degrees, a 20 percent rating is 
assigned.  38 C.F.R. 4.71 Diagnostic Codes 5260, 5261 (1999).

The evidence of record shows that an evaluation in excess of 
10 percent for the veteran's post-operative left knee 
disability is not warranted in this instance as the veteran 
has full range of motion in his left knee.  The Board has 
also considered whether the provisions of 38 C.F.R. §§ 4.40 
and 4.45 would justify a higher evaluation for functional 
loss due to pain, as the veteran complained that he had 
increased pain with long periods of standing and some pain 
with kneeling.  The January 1998 VA examination notes reflect 
consideration of pain and functional loss and expressly show 
that full range of motion is retained during periods of 
exacerbation.  They further show that the veteran is able to 
run six miles per day, three times per week, and that running 
for more than 2 minutes would sometimes cause pain in the 
parapatellar area, but he walks a while and is able to begin 
running again.  He was able to squat and duckwalk as normal.  
The Board notes that the record contains no evidence of 
impaired work capacity due to the knee disability or any need 
for continuing medication or treatment.  In light of the 
above an evaluation under the assigned rating codes in excess 
of 10 percent for a post-operative left knee disability is 
not warranted.

The Board has also considered whether there are any other 
criteria which would entitle the veteran to an evaluation 
greater than 10 percent, however there is no evidence of 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, 
symptomatic removal of semilunar cartilage or impairment of 
the tibia and fibula.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259 and 5262.  A higher evaluation is 
therefore not warranted under any other diagnostic code and 
the veteran's claim for the post-operative residuals of a 
tear of the anterior cruciate ligament, and medial and 
lateral menisci of the left knee, and the veteran's claim 
will be denied.


Entitlement to a compensable evaluation for the post-
operative
 residuals of a dislocation of the left shoulder

Service medical records show that the veteran underwent a 
Bankhart reconstruction of the left shoulder in January 1991.  
Post-operative notes show that the veteran had full left 
shoulder range of motion and normal strength by June 1991.

The January 1998 VA examination addressed left shoulder 
disability.  The veteran reported the function of the 
shoulder to be 9 out of 10, with it being 100 percent 
functional with one point off for minimal decrease in range 
of motion, but no specific complaints of pain.  The veteran 
reported no further injury, treatment, follow-up, or 
residuals other than stated above since his discharge from 
the military.  Physical examination showed right/left 
shoulder range of motion (in degrees) as follows: external 
rotation 82/70; internal rotation 120/108; flexion 180/160; 
extension 46/30; abduction 172/170; adduction 56/48.  The 
assessment was mild hypomobility and normal stability 
secondary to a history of trauma and surgical repair with no 
complaints of residual pain.  X-rays studies of the left 
shoulder showed only normal, post-operative changes.

The May 1998 VA examination noted complaints of increased 
pain with sleeping or laying on the shoulder, or with pulling 
something overhead.  Full range of motion was noted without 
any problems in the joint whatsoever.  Strength was normal.
For purposes of rating disabilities of the shoulder, normal 
ranges of motion are forward elevation (flexion) zero to 180 
degrees, abduction zero to 180 degrees, and internal and 
external rotation 90 degrees.  38 C.F.R. 4.70, Plate I 
(1999).

The veteran's left shoulder disability is currently evaluated 
pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5201 which 
concerns limitation of motion of the arm, and provides for 
assignment of a 20 percent evaluation where motion of the 
minor arm is limited to shoulder level or for motion 
restricted to midway between the side and shoulder level and 
a 30 percent evaluation is warranted for motion restricted to 
25 degrees from the side.  Service medical records indicate 
that the veteran is right-handed.

As the record indicates the veteran has no demonstrated 
limitation of motion as a result of his service connected 
left shoulder disability.  A compensable rating under the 
assigned Diagnostic Code is therefore not warranted.  38 
C.F.R. 4.71a, Diagnostic Code 5201.  As described above the 
Board is also obligated to consider whether pain and 
functional loss are additionally disabling.  DeLuca, supra.  
In this case the January 1998 examiner noted that the veteran 
reported the function of the shoulder to be 9 out of 10, with 
it being 100 percent functional with one point off for 
minimal decrease in range of motion, but no specific 
complaints of pain.  The competent evidence therefore does 
not reflect motion additionally limited so as to warrant 
assignment of a compensable evaluation.  

In sum, the competent evidence of record shows that the 
currently assigned noncompensable evaluation encompasses the 
veteran's post-surgical shoulder disability and the minimal 
additional limitation due to pain.  An increased schedular 
rating, therefore, is not warranted at this time.  The 
evidence in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. 5107(b). 


Conclusion

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
his claims, he has been afforded two examinations, and he was 
given the opportunity appear at a hearing which he elected to 
cancel.  The Board therefore concludes that its decision 
herein has not prejudiced the veteran.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
post-operative residuals of a tear of the anterior cruciate 
ligament, and medial and lateral menisci of the left knee is 
denied.

Entitlement to a compensable evaluation for the post-
operative residuals of a dislocation of the left shoulder is 
denied.





REMAND

The veteran has been afforded VA examinations for his ankle 
disabilities twice.  The January 1998 VA examination noted 
left ankle hypomobility on dorsiflexion and at least mildly 
decreased range of motion, and hypermobility in all four 
planes of movement in the right ankle, however no DeLuca 
considerations were addressed.  At the May 1998 VA 
examination the findings with regards to both ankles are 
labeled as though they concern the right ankle.  The Board 
also notes that there are contradictory statements as to 
which ankle has the greater disability.  

In light of VA regulations, the ambiguity of the medical 
evidence, and the state of the record, the Board concludes 
that an informed decision in this matter cannot be made 
without further development.  The Board regrets the delay a 
Remand might cause; however, in the interest of making a fair 
and just determination, the matter of entitlement to 
compensable evaluations for bilateral ankle disabilities is 
hereby REMANDED to the RO for completion of the following 
directives:


1. The veteran and his representative 
should be permitted to submit 
additional evidence pertinent to the 
issue on appeal.  

2. The veteran should be afforded a VA 
orthopedic examination to determine 
the nature and severity of his 
bilateral ankle disabilities.  The 
claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment 
of the veteran's disability, including 
complete active and passive range of 
motion testing.  The examiner should 
describe any anatomical damage or 
functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should 
specify the additional degree of 
functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

In addition, the examiner should also 
estimate the degree of functional loss 
resulting from a flare-up of symptoms 
or on extended use and to not limit an 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  
A complete rationale for the opinions 
given should be provided.

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examination and required opinions are 
responsive to and in compliance with 
the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



